 CARBONNEAU INDUSTRIES597Carbonneau Industries,Inc. and Central States JointBoard,Service&Production Division,Amalga-mated Clothing and TextileWorkers Union, AFL-CIO, Petitioner. Case 7-RC-13686March 9, 1977DECISION, ORDER, AND DIRECTIONOF SECOND ELECTION3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees of the Employer constitute aunitappropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct:BY MEMBERS JENKINS,PENELLO, ANDWALTHERPursuant to the terms of a Stipulation for Certifica-tionUpon Consent Election approved by theRegional Director for Region 7 on June 21, 1976, anelection by secret ballot was conducted on July 2,1976, under the Regional Director's direction andsupervision among the employees in the stipulatedunit.At the conclusion of the election, the partieswere furnished with a tally of ballots which showedthat, of approximately 145 eligible voters, 124 castvalid ballots, of which 62 were for and 62 wereagainst the Petitioner. Nine ballots were challengedand were determinative of the outcome of theelection.Thereafter,' the Petitioner timely filedobjections to conduct affecting the results of theelection.The Regional Director issued a report on chal-lenged ballots on July 15, 1976, and a report onobjections on July 22, 1976. Finding that both thechallenged ballots and objections raised substantialand material factualissues,including credibilityresolutions, he ordered that a hearing on challengedballots and objections be held. The hearing wasconducted on August 3, 4, 5, 23, 24, and 25, 1976.The Hearing Officer issued and duly served on thepartiesher report on objections and challengedballots on November 5, 1976, recommending thateach of the Petitioner's four objections be overruled,four challenges to ballots be sustained, and five suchchallenges be overruled. Thereafter, the Petitionerfiled exceptions to the Hearing Officer's report withregard to her recommendations concerning theobjections.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.228 NLRB No. 69Allproduction andmaintenance employees,including drivers and shipping and receivingpersonnel employed by the Employer at itsfacilities located at 100 Lexington, S.W., GrandRapids,Michigan, and 100 Scribner, N.W.,Grand Rapids, Michigan; but excluding officeclerical employees, professional employees, tech-nicalemployees,guards and supervisors asdefined in the Act.5.The Board has reviewed the rulings made bythe Hearing Officer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theHearing Officer's report, the exceptions and briefs,and the entire record in this case. For the reasons setforth hereafter, we agree with the Petitioner that theEmployer's conduct in soliciting employee grievanc-es,promising to cure employee grievances, andremedying employee grievances interfered with theemployees' free choice in the election and requires asecond election to be conducted.Solicitation of Employee Grievances andPromises To Cure ThemIn Objection 1, the Petitioner contended that theEmployer impermissibly solicited employee grievanc-es and promised to cure them. With respect to thatobjection, the Hearing Officer made the followingfindings of fact:BeginninginMay 1976, Petitioner began anorganizational drive at two of the Employer's plants.In response to the Union's leafletting, the Company'spresident,Gordon Carbonneau (sometimes referredto herein as the Employer), arranged a series of fiveor six meetings with each of several groups ofapproximately 25 of his employees, intending toprovide the employees with information relating tothe Employer's financial and economic status.Carbonneau did in fact discuss the economics ofhis business concern with the employees at thesemeetings. However, at each meeting, he also asked ifthe employees had any questions. In at least twomeetings the employees responded with severalcomplaints and questions regarding working condi-tions, including grievances concerning a retirement 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDplan,bathroom ventilation, an additional reliefperson on the main production line, holes in thefloor, floor fans, a leaky roof, and two supervisors.In addition, Carbonneau held a meeting for all theemployees at a local hotel at which he distributedpaper and pencils to each employee, asked forquestions from employees, and then responded to 8or 9 of the 51 inquiries submitted. The bulk of themeeting'stime was taken up with a discussion by theemployees themselves of the pros and cons ofunionization.The Employer also replaced an old suggestion boxwith a new one at one of its plants in early June, andposted employeesuggestions,which were submitted,along with the Employer's attached responses. Thesuggestions dealt with a cost-of-living adjustment,vacation pay, bathroom ventilation, a new lunchtable,new electrical outlets, a new coke machine,and a new stapler. The Employer's responsesincluded words such as "checking into," "done,""finished," or "forthcoming."The Petitioner contends in Objection 1 thatCarbonneau's conduct at the series of group meet-ings, the meeting at the hotel, and the Employer'sinstallation of the suggestion box, along with theposting of suggestions and responses thereto, consti-tutean impermissible solicitation of employeegrievances and promises to cure the same, andtherefore warrants setting aside the election results.The Hearing Officer overruled this objection on thebasis that the totality of the evidence reveals thatsolicitation of grievances was neither the intent norcontent of these meetings. In support of her conclu-sion, the Hearing Officer found that, of the approxi-mately 30 meetings with employees, grievances wereexpressed at only 2 of them. And, stated the HearingOfficer, assumingarguendothat the Employer solic-itedgrievances, solicitation is not illegal unlessaccompanied by a promise of benefits. By this latterstatement, the Hearing Officer impliedly found thatthe Employer made no promises of benefits.We do not agree with the basic findings andconclusions of the Hearing Officer with respect toObjection 1.While the record is unclear as to thenumber of meetings in which grievances wereactually expressed, the Hearing Officer found that inat least two meetings a number of grievances werepresented by the employees.' This finding alone,however, establishes that the meetings did in factcontain a significant expression of grievances. More-over, the record provides ample evidence that thosegrievanceswere solicited by the Employer. ForIThe Employer himself testified that he asked for questions at everymeeting.However,itisunclear at how many meetings grievances, asopposed to other types of inquiries,were expressed by the employees.2The Hearing Officer found that the Employer conducted meetings withexample,Carbonneau admittedly asked the employ-ees at everymeetingif they had anyquestions, andfailed to limitsuch questionsto the economic statusof the company or to the benefits or disadvantages ofunionization.Furthermore,Carbonneaupassedaround paper and pencils to each employee at thehotel meeting in anattempt to solicit questions. TheEmployer eveninstalleda new suggestion box in adifferent location which was more accessible to theemployees.It is well established that an employer who has hada past policy and practice of soliciting employeegrievances may continue such a policy and practiceduringan organizationalcampaign.Lasco Industries,Inc.,217NLRB 527 (1975);RelianceElectricCompany, Madison Plant Mechanical Drivers Division,191 NLRB 44, 46 (1971). In this case, the Employerhad a past practice of maintaining an "open door"policy andsolicitingcomplaints on occasion fromindividuals.2However, this past practice is not anadequate justification for themannerand methodsby which Carbonneau solicited employee grievancesduring the organization and preelection periods inthis case.The Board has ruled in the following situations thatan employer cannot rely on past practice to justifysolicitation of employee grievances where the em-ployer significantly alters its pastmanner andmethods of solicitation: soliciting grievances morefrequently than regularly done in the past,GredeFoundries, Inc. (Milwaukee),205 NLRB 39 (1973);searchingout grievances more carefully than before,Rotek, Incorporated,194 NLRB 453 (1971); initiatinggroup discussions of employee grievances where theemployer had merely discussed grievances on anindividual basis previously,Flight Safety, Inc.,197NLRB 223 (1972); and the installation of a sugges-tion box where one had not previously been located,H. L. Meyer Company, Inc.,177 NLRB 565 (1969).The Employer's conduct of initiating a systematicseries of meetings among groups of its employees,wherein it asked for questions at each meeting andfailed to limit the questions to subjects other thanemployee grievances, and the Employer's actions inreplacing an old suggestion box and installing thenew one in a more convenient location constitute asignificant alteration of the Employer's past practice.As stated earlier, the Hearing Officer found thatthe Employer made no promises of benefits to theemployees in conjunction with its solicitation ofgrievances. The record clearly indicates otherwise. Inresponse to each grievance aired by the employees atemployees approximately two to three timesper year withlarge groups andfive tosix times per year with small groups.However, there was no evidencepresentedthat the Employer actuallysolicited employees'grievances at anyof those meetings. CARBONNEAU INDUSTRIES599themeetings(with the exception of the grievancerelating to the retirement plan), Carbonneau statedthat he would take care of it or see what he could do.And, as found by the Hearing Officer and mentionedearlier,the responses attached to the suggestionswhich were posted by the Employer contained clearpromises that Carbonneau would correct the griev-ances.The Board has consistently held that an employer'ssolicitation of employee grievances and its promise toremedy those grievances during an organizationalcampaign or preelection period is objectionableconduct which interferes with the free choice ofemployees in an election.Montgomery Ward & Co.,Inc.,225 NLRB 112 (1976);Litton Dental ProductsDivisionof LittonIndustrial Products,Inc.,221 NLRB700 (1975);Shulman's Inc.of Norfolk,208 NLRB 772(1974);RelianceElectricCompany, supra.Thus,based on our findings herein and the applicable law,we find merit in Objection 1.Remedying Employee GrievancesObjection 4 alleges as another ground for settingaside the election the Employer's granting of bene-fits.More specifically, the Petitioner asserts that theEmployer remedied various of the employee griev-anceswhich he solicited.With respect to eachgrievance which the Hearing Officer found to havebeen remedied, the Hearing Officer also concludedthat there was sufficient justification for Carbon-neau's actions in the form of a fixed past practice,pattern,or preorganizational announcement.Ac-cordingly, the Hearing Officer overruled Objection 4.We, however, find merit in this objection.3First, the Employer corrected grievances whichstemmed out of the employees' use of the suggestionbox, including transferring a used soda machinebetween the two plants, lowering the height of thelunch table, and installing a bathroom fan. TheHearingOfficerconcluded that the Employer'sactions in correcting these grievances were permissi-ble, based on Carbonneau's past practice of respond-ing to employee complaints and suggestions fromwhatever source.4 However, the Hearing Officer alsofound that the Employer's actions in remedyingthose grievanceswere admittedly undertaken inresponse to employee requests. Moreover, althoughtherewas some evidence in the record that theEmployer had occasionally patched holes in the floorof the plant after employees had brought this3We agree with the HearingOfficer'sfindings with regard to somegrievances which were remedied.Adequate justification in the form of pastpractice was shownby theEmployer concerning his remedying grievancesrelating to holes in the floor of the plant, floor fans,and electrical outlets.4The HearingOfficer alsofound that the complaints submitted throughthe suggestion box were too minimal to set the election aside. However, evenproblem to the Employer's attention, no specificevidencewas presentedthat the Employer had had apast practice of responding to grievances such asthose submittedin the suggestionbox, or that theEmployer had maintained an actual practice ofremedyinggrievancesas expeditiously as he did oncethe unionorganizationaldrive had started.Another complaint expressed by the employeeswas the abusive conduct of Pat Koshneff, one of theEmployer's supervisors.The Hearing Officer foundthat the Employer had been made aware through thelatest employee grievances that Koshneff had fre-quently usedfoul languageand threats of physicalviolence toward employees, and that she had leftwork earlier than scheduled. Carbonneau had previ-ously been informed of Koshneff's use of abusivelanguage,yet had taken no disciplinary action otherthan speaking with her. However, after the latestgrievances concerning Koshneff had been presentedto Carbonneau, he conducted a vote among the nineemployees supervised by Koshneff on the issue ofwhether or not to retain her.Upon learning that the votewas unanimous torelieve her of herduties assupervisor, Carbonneauspoke to Koshneff on the telephone. According tothe Employer's testimony, he told Koshneff that shewas not fired; however, he said: "on the basis of thenine-to-nothing vote, I don't see how we can keepyou as supervisor. . . ." Koshneff then told theEmployer thatshe was resigning.The Hearing Officer found sufficient justificationin the Employer's conduct with regard to Koshneffon the basis of the Employer's past practice ofdealing withcomplaintsinvolving her and the seriousnature ofthe allegations.However, the facts showthat Carbonneau had merely spoken with Koshneffafterearliercomplaints regarding her conduct.Moreover, the actual degree ofseriousnessof thoseallegationsin the eyes of the Employer is seriouslyput in doubt by his action in polling the employees.Apparently, employee sentiment was the chief reasonfor the Employer's action inrelievingKoshneff assupervisor, not her conduct. Thus, we find that theEmployer relieved Koshneff in response to employeegrievances.The Employer also took action which remedied theemployee grievances for an additional relief personon the main production line so that employees couldgo to the restroom when they desired. The Employeradmitted that he only discussed this matter with themodest changes are often important to employees and are sufficient to setaside an election.House ofMosaics,Inc.,Subsidiary of ThomasIndustries,Inc.,215NLRB704 (1974).Furthermore, in light of the additionalgrievances found below to have been remedied in an objectionable manner,thisde minimisrationale is inapplicable in this case. 600DECISIONSOF NATIONALLABOR RELATIONS BOARDplantmanager and supervisors after receipt of thisgrievance by the employees.The Hearing Officer justified the Employer's actionin providing a relief person for the employees basedon the coincidental request by the current supervi-sors in maintaining their own expected level ofproduction. The Hearing Officer concluded that theultimate decision to add the relief person was basedon legitimate business reasons.A preponderance of the evidence in the record,however, supports a different conclusion. While theplantmanager's testimony supports the HearingOfficer's reasoning, Carbonneau himself stated thathe discussed the addition of a relief person only afterthe employees complained. Moreover, the employeeeventually selected to provide relief,Marsha Baker,testified that she knew why she was given a newposition, and that the reason was that Carbonneauwas responding to the employee complaints. In lightof the testimony of Carbonneau and Baker, and, inthe context of our earlier findings that the Employ-er's conduct in remedying several other grievanceswas in response to employee complaints, the Boardfinds that the ultimate decision to add a relief personwas also based on the employee grievances.The Board has ruled that an employer interfereswith its employees' free choice in an election when,immediately prior to an election, it grants orannounces changes in working conditions whichwere not contemplated prior to a union's organiza-SAlthough the Employerpresented evidence of past use of votingmachines among his employees, the evidence indicatesthat it waslast usedover 4 yearsago and lastusedbeforethat about II years ago. Suchinfrequentuse does not constitute a past practice.The evidence alsosuggests that noneof the employees who votedhad ever heard ofCarbonneauusing the voting machinepreviouslyy.Thus, to the employeeswho voted,the exercise was a novel tool in resolving employee grievances.6Member Waltherreliessolelyon theEmployerspromise to cure, andits actual remedyingof, employeegrievances in setting the election aside.tional campaign and for which the employer fails todemonstratea legitimate businessreason for thetimingof thechanges.Litton Dental ProductsDivisionof Litton Industrial Products, Inc., supra;MayDepartment Stores Company,191NLRB 928 (1971).None of the employeegrievancesremedied by theEmployerin this casehad been considered prior tothe Union's campaign,and the Employer failed toadequately justify the timing of each of the changes.In addition, with respect to the specific remedy ofrelieving Koshneff as supervisor, the Board has heldtobe objectionable an employer's conduct inpermittingits employees to vote on the removal of asupervisor where,as here,no such practice of votinghad previouslyexisted,5Paoli Chair Company, Inc.,213NLRB 909 (1974), and where the employeractually removed a supervisor pursuant to employeegrievancesand in order to placate the employees,EagleMaterial Handling of New Jersey,224 NLRB1529 (1976). For thesereasons,we find merit in thePetitioner's Objection 4, in addition to finding meritin Objection 1. Accordingly, we shall set the electionresults aside.6ORDERIt is hereby ordered that the election conducted onJuly 2, 1976, be, and it hereby is, set aside.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]In light of our decision to set the election results aside,the Boardfinds itunnecessary to pass on the meritsof thePetitioner'sObjections 2 and 3.Also, in the absence of exceptions thereto,we adoptpro formathe HearingOfficer's recommendations regarding the challenged ballots,although ourdecision to set the election results aside eliminates any need to open andcount the ballots to which challenges were overruled.